Exhibit 10.2

[determinelogo.jpg]
 

 

November 6, 2017

 

Mr. Patrick Stakenas

Determine, Inc.
615 West Carmel Drive, Suite 100

Carmel, Indiana 46032

 

Dear Patrick:

 

Reference is made to your Severance Agreement (the “Severance Agreement”) dated
June 3, 2015, as amended by that certain letter dated November 8, 2016. This
letter hereby further amends the Severance Agreement as follows:

 

 

1.                Section 1(c) (Severance Pay) will be amended and replaced with
the following:

 

(c) Severance Pay. If Subsection (a)(i) or Subsection (a)(ii) above applies,
then the Employee will be entitled to receive severance payments from the
Company for the period of twelve months following his Separation (such period is
referred to below as the “Continuation Period”). Such severance payments will be
made in installments in accordance with the Company’s standard payroll
procedures, will commence within 30 days after the Release Deadline and, once
they commence, will be retroactive to the date of the Employee’s Separation.
Such severance payments will be equal to the Employee’s base salary at the
annual rate in effect when his Separation occurs, prorated to reflect the actual
length of the Continuation Period. For purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), each installment payment under
this Subsection (c) is hereby designated as a separate payment.

 

All other terms of the Agreement will remain the same. Please indicate your
agreement with these terms by countersigning the below.

 

 

Sincerely,

 

DETERMINE, INC.

 

 

By:       /s/ Jeffrey H. Grosman     

Name:  Jeffrey H. Grosman          

Title:     COO                                 

I have read and accept this agreement:

 

 

 

/s/ Patrick Stakenas            

Patrick Stakenas

 

615 W. Carmel Drive, Suite 100, Carmel, IN 46032   |   +1.877.806.1932   |  
determine.com